DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 2, 26, and 31 with species election of antisense oligonucleotide in the reply filed on May 27, 2022 is acknowledged.

Status of Claims
Claims 1-2, 4-6, and 23-38 are currently pending in the instant application. Upon further consideration and in view of applicant’s election of antisense oligonucleotide, claims 4-6, 27-29, 32-33 are hereby rejoined for examination. Hence, claims 23-24 and 34-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Accordingly, claims 1-2, 4-6, and 25-33 are under examination on the merits in the instant case.

Drawings
The drawings in Figures 2C, 7B, and 10A are objected to because the Figures fail to clearly distinguish different symbols. See for instance the following copied from Figure 2C having the same, indistinguishable color/shade.

    PNG
    media_image1.png
    22
    209
    media_image1.png
    Greyscale

The drawings in Figures 2D, 6C, 8C, and 8D are objected to because the Figures fail to identify what each of the two different bars (dark vs. light) represents. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  A comma (,) is missing between “peptide” and “antisense oligonucleotide” in line 4.  Appropriate correction is required.

	Claim Rejections - Improper Markush Grouping
Claims 2, 5, 26, 28, 31, and 33 are rejected on the basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination of process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP §706.03(y).
The Markush groupings of inhibitors in claims 2, 5, 26, 28, 31, and 33 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
The species of a small molecule, peptide, antisense oligonucleotide, and antibody/antibody fragment recited in claims 2, 26, and 31 do not belong to a recognized class thus do not share a single structural similarity and a common use flowing from the shared structural similarity. 
The species of siRNA/shRNA, gRNA, oligonucleotides, antisense RNA, and ribozymes recited in claims 5, 28, and 33 do not belong to a recognized class thus do not share a single structural similarity and a common use flowing from the shared structural similarity. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternatives within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 28, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 28, and 33 recite “oligonucleotides”, which are generic thus encompass all of “siRNA,” “shRNA,” “gRNA,” “antisense RNA,” and “ribozymes”. As such, it is unclear whether “oligonucleotides” are meant to refer to a specific type of oligonucleotide that is structurally distinct from the remaining species recited in the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al. (US 2016/0331801 A1) in view of Wright (US 2010/0098666 A1).
Diehl discloses that “caspase-2 deficient mice submitted to high fat diet showed lower expression of enzymes in de novo lipogenesis” (emphasis added). See paragraph 0086.
Diehl teaches that “pharmacological inhibition of caspase-2 is a therapeutic tool to manage diet-induced obesity and the metabolic syndrome and its consequences” such as “use of caspase-2 inhibitors as a treatment for nonalcoholic fatty liver disease (NAFLD)” (emphasis added). See paragraphs 0007 and 0030. 
Diehl teaches that caspase-2 inhibitors that “treat the patient with an effective amount of a caspase-2 inhibitor” include a small molecule (e.g., IDN-6556) and monoclonal antibodies. See paragraphs 0047, 0054-0059.
Diehl does not teach that administration of a caspase-2 inhibitor inhibits SREBP1/2 function. Diehl also does not teach that the inhibitor is a nucleic acid inhibitor and is administered via a viral vector. 
Wright teaches that a “therapeutic nucleic acid molecule” includes siRNA and antisense oligonucleotides that inhibits expression levels of a target mRNA involved in a disease and that “therapeutic nucleic acid molecules can be readily incorporated into the humanized viral vectors”, which are administered to a subject in need thereof. See paragraphs 0035 and 0057.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a viral vector comprising an antisense oligonucleotide or siRNA targeted to caspase-2 as the casepase-2 inhibitor when practicing Diehl’s method of using “pharmaceutical inhibition of caspase-2”. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because a target mRNA-specific antisense oligonucleotide or an siRNA incorporated into a viral vector was known to be useful as a therapeutic agent when administered to a subject in need thereof as taught by Wright. Since caspase-2 inhibition in a subject on a high fat diet was suggested to inhibit de novo lipogenesis, thereby providing “a therapeutic tool to manage diet-induced obesity and the metabolic syndrome” as taught by Diehl, one of ordinary skill in the art would have had a reasonable expectation of success in administering a viral vector comprising an antisense oligonucleotide targeted to caspase-2 as the means for providing caspase-2 inhibition as the “therapeutic tool” to inhibit de novo lipogenesis in a subject on a high fat diet for the purpose of treating diet-induced obesity and related diseases. Since Diehl’s method comprising administering an effective amount of a caspase-2 inhibitor to a subject on a high fat diet is patentably indistinguishable from the instantly claimed active method step, the method of Diehl would inherently and necessarily result in inhibition of SREBP1 and/or SREBP2 activity, absent objective evidence to the contrary. 
Note that the Office does not have the facilities and resources to provide the factual evidence needed in order to determine and/or compare the specific activities of the instantly claimed method step of administering “an inhibitor of Caspase activity or expression” versus Diehl’s method step of administering a caspase-2 inhibitor such that the instantly claimed method step results in inhibition of SREBP1-mediated de novo lipogenesis and SREBP1/2 activation in a mammal fed a high fat diet, whereas Diehl’s method step does not lead to the claimed result. In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed method step is different from the one taught by Diehl with different results, thereby establishing patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ2d 1922(PTO Bd.Pat. App. & Int. 1989).
In view of the foregoing, claims 1-2, 4-6, and 25-29 taken as a whole would have been prima facie obvious before the effective filing date. 

Claims 1-2, 4-6, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Uesugi et al. (US 2016/0221999 A1) in view of Logette et al. (Molecular and Cellular Biology, 2005, 25:9621-9631, applicant’s citation; hereinafter “Logette1”), Logette et al. (Biochemica et Biophysica Acta, 2005, 1738:1-5; hereinafter “Logette2”), Colgan et al. (Expert Reviews in Molecular Medicine, 2011, 13:e4, applicant’s citation), and Wright (US 2010/0098666 A1).
Uesugi teaches “a method of inhibiting a member of a SREBP pathway in an individual”, wherein the member of a SREBP pathway is SREBP-1, SREBP-2, or both.” (emphasis added). See paragraph 0021.
Uesugi teaches that “SREBPs are key lipogenic transcription factors”, which control genes encoding enzymes involved in de novo lipogenesis involving “conversion of carbohydrates into acylglycerides through de novo fatty acid and cholesterol synthesis”, wherein SREBPs including “SREBP-1a, -c, and SREBP-2” “are synthesized as an ER-membrane-bound precursor” (emphasis added). See paragraphs 0004-0005 and 0007.
Uesugi teaches that administration of an inhibitor that “blocks the activation of SREBPs” represses “de novo synthesis of fatty acids” by downregulating activities of lipogenic enzymes thus the inhibitor of SREBPs has “anti-adipogenic property” (emphasis added). See paragraphs 0010-0012. 
Uesugi teaches that “an expression vector of a small interfering RNA (siRNA) specific for SREBP-1” results in inhibition of insulin-induced adipogenesis See paragraph 0193.
Uesugi does not tech inhibiting SREBPs by administration of a nucleic acid inhibitor of caspase-2 via a viral vector. 
Logette1 discloses that “a siRNA against Casp-2 reduced the SREBP-2 mediated increase in lipid levels by 50%” thus “caspase 2 might participate in SREBP-2-driven lipid synthesis”. See page 9627. See also Figure 7 illustrating the role of inhibition of caspase-2 in inhibiting SREBP-2-mediated lipid synthesis as copied below.

    PNG
    media_image2.png
    342
    379
    media_image2.png
    Greyscale

Logette1 teaches that SREBP-2 also regulates “lipogenesis in vitro and in vivo”. See page 9622.
Logette2 teaches “a putative role of caspase-2 in lipid levels control pathways in cells expressing SREBP-1c to significant amounts.” See page 4. 
Colgan teaches that the “evidence that ER stress is an activator of the SREBP is overwhelming” and that “ER stress is associated with activated SREBP and lipid dysregulation”, wherein “caspase-induced SREBP cleavage” is one of the mechanisms for causing “ER-stress-induced SREBP activation” (emphasis added). See pages 7 and 9.
Colgan teaches, “Attenuation of ER stress by overexpression of GRP78 blocked SREBP activation and decreased the expression of genes responsible for cholesterol and fatty acid biosynthesis.” (emphasis added). See page 8.
Wright teaches that a “therapeutic nucleic acid molecule” includes siRNA and antisense oligonucleotides that inhibits expression levels of a target mRNA involved in a disease and that “therapeutic nucleic acid molecules can be readily incorporated into the humanized viral vectors”, which are administered to a subject in need thereof. See paragraphs 0035 and 0057.
It would have been obvious to one of ordinary skill in the art before the effective filing date to practice Uesugi’s method by administering an inhibitor of caspase-2 for the inhibitor that “blocks the activation of SREBPs”. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because an inhibitor of caspase-2 was reasonably expected to function as an inhibitor of the activation of SREBPs including SREBP1 and SREBP2 in view of the role of caspase-2 in regulating SREBP1 and SREBP2 as taught by Logette1 and Logette2, further in view of the fact that an siRNA targeted to caspase-2 provided inhibition of SREBP2 activity as demonstrated by Logette1. One of ordinary skill in the art would also have been motivated to practice Uesugi’s “method of inhibiting a member of a SREBP pathway” in a cell having an ER stress, because it was known in the art that “ER stress is an activator of the SREBP” as taught by Colgan thus a cell having an ER stress was known to have an activated SREBP thus, the cell having an ER stress would have been reasonably deemed as a suitable cell in which SREBP activation is to be inhibited. Further, ER stress and SREBP activation were known to be associated with “lipid dysregulation” such as “fatty acid biosynthesis” that is decreased upon reduction in both ER stress and SREBP activation as taught by Colgan. As such, one of ordinary skill in the art would have administered an inhibitor of caspase-2 such as an siRNA targeting caspase-2 of Logette1 to a cell undergoing ER stress so as to reduce SREBP-mediated de novo lipid synthesis. 
It would have been obvious to one of ordinary skill in the art to use Wright’s viral vector when administering the caspase-2-targeting siRNA of Logette1 to a cell undergoing ER stress, which activates SREBP1/SREBP2 as well as de novo lipogenesis, because Wright’s viral vector was taught to be useful for administering an siRNA to a target cell. Further, it would have been obvious to make and use a viral vector comprising an antisense oligonucleotide targeting SREBP1 or SREBP2, because both antisense oligonucleotides and siRNAs were art-recognized nucleic acid inhibitors targeting an mRNA as taught by Wright. 
Accordingly, claims 1-2, 4-6, and 31-33 taken as a whole would have been prima facie obvious before the effective filing date.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635